Dear Senator Crain:
This office is in receipt of your opinion request directed to Attorney General Richard P. Ieyoub.  The request has been assigned to me for research and reply.  You inquire whether the provisions of LSA-R.S. 38:2251(C)(6) include products produced, manufactured, grown, or harvested in Louisiana, other than agricultural or seafood products.
LSA-R.S. 38:2251 in the Public Bid Law governs procurement by political subdivisions of the state.  Paragraph C of LSA-R.S.38:2251 provides, in pertinent part:
     C.  In order to qualify as Louisiana products for the purpose of this section, the following products shall meet the following requirements:
     (6)  All other products shall be produced, manufactured or assembled in Louisiana.
This office has previously construed this language as to place an "unfortunate emphasis on various agricultural products".  See Attorney General Opinion Number 90-590, a copy of which is attached.  We are therefore of the opinion that LSA-R.S. 38:2251
encompasses products other than agricultural or seafood products.
Should you have further inquiries in which we may be of assistance, please contact this office.
Very truly yours,
                           RICHARD P. IEYOUB Attorney General
                           BY: KERRY L. KILPATRICK Assistant Attorney General